909 N.E.2d 1006 (2009)
STATE of Indiana ex rel. Jeffrey Scott BOUSUM and Regina Lee Bousum, Relators,
v.
THE HOWARD SUPERIOR COURT NO. 2, et al., Respondents.
No. 34S00-0906-OR-274.
Supreme Court of Indiana.
July 22, 2009.

PERMANENT WRIT OF MANDAMUS AND PROHIBITION
Relators, by counsel, filed a verified petition for writ of mandamus and prohibition and accompanying application papers under the rules governing original actions. Relators allege the trial court failed to rule on motions for summary judgment within the time limit in Trial Rule 53.1 after the hearing on those motions. Further, Relators allege the trial court clerk has failed in her duty to withdraw the case from the trial court upon the filing of Relators' praecipe and to transmit the case to this Court for appointment of a special judge. The trial court, trial court clerk, and parties opposing Relators in the case below have each filed a brief in response to Relators' petition.
Each Justice has had an opportunity to review the petition, the accompanying application papers, and the briefs in response. Each Justice has voted to grant the writ.
Accordingly, the Honorable Stephen M. Jessup is directed to vacate any orders or judgment issued in the case below after the filing of Relators' praecipe on June 1, 2009, and to cease exercising jurisdiction over the case except as to any administrative tasks necessary to effectuate this writ. The clerk, Mona L. Myers, is directed to give written notice to Judge Jessup and this Court that submission of the cause has been withdrawn in accordance with Trial Rule 53.1(E)(2). This writ is effective immediately. Motions to reconsider or petitions for rehearing are not allowed. Ind. Original Action Rule 5(C).
Judge Jessup is reminded of his obligation to file a written report pursuant to Trial Rules 53.1(F) and 53.2(F) once the clerk complies with Trial Rule 53.1(E)(2) and this Court issues an order appointing a special judge.
All Justices concur.